Proceedings by petitioner Ronald Gales pursuant to CPLR article 78 to review two determinations of the *625respondent, each made after a hearing, and each of which found him guilty of two specifications of failure to obey lawful orders, as follows: (1) the first dated October 8, 1974 which fined him five days’ pay on each specification and (2) the second dated December 2, 1974 which dismissed him from his position of auto mechanic. Determination dated October 8, 1974 modified, on the law, by (1) deleting therefrom the finding of guilt as to two specifications of failure to obey lawful orders and substituting therefor a finding of guilt as to one specification of failure to obey lawful orders and (2) reducing the fines imposed to one fine of five days’ pay. As so modified, determination confirmed and petition otherwise dismissed on the merits, without costs or disbursements. Determination dated December 2, 1974 modified, on the law, by (1) deleting therefrom the finding of guilt as to two specifications of failure to obey lawful orders and substituting therefor a finding of guilt as to one specification of failure to obey lawful orders and (2) reducing the penalty of dismissal to a fine of five days’ pay. As so modified, determination confirmed and proceeding otherwise dismissed on the merits, without costs or disbursements. Respondent is directed to reinstate petitioner to his position with back pay and any other benefits to which he may be entitled, retroactive to October 9, 1974, the date of his suspension, less the amount of compensation earned in any other employment or occupation and any unemployment benefits he may have received during such period. (See Matter of Coe v Police Department of the County of Nassau, 57 AD2d 619.) Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.